Case: 1:18-cr-00109-TSB Doc #: 77 Filed: 12/20/18 Page: 1 of 1 PAGEID #: 503

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA : Case No. 18-CR-109
Vv. Judge Timothy S. Black
ANDREY SHUKLIN, et al., ORDER

Defendants.

 

Upon the Government’s Motion to Lift the Post-Indictment Restraining Order, and for the
reasons set forth in that motion, the Court grants the Government’s motion as follows:
IT IS ORDERED that the July 27, 2018 Post-Indictment Restraining Order shall be lifted

effective December 31, 2018.

KEM

THE HONORABLE TIMOTHY S. BLACK
United States District Judge
Southern District of Ohio
